DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 10/27/2020, Applicants cancelled claims 7-13, 16-19, 26-29, 31 and 33-39 in the response filed 01/22/2021.
Claim(s) 1-6, 14-15, 20-25, 30, 32, 40-43 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-6, 14-15, 20-25, 30, 32, 40-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed a lower structure; a stacked structure disposed in a first region and a second region on the lower structure, the stacked structure including gate patterns stacked in a vertical direction, perpendicular to an upper surface of the lower structure, the gate patterns including pad regions disposed in a stepped structure in the second region; and vertical channel structures disposed on the lower structure and having a side surface facing the gate patterns, wherein: the stacked structure includes a first stacked region, a second stacked region and a third stacked region that are sequentially arranged in the second region in a first direction, the first stacked region includes a first stepped region, having a stepped structure changing in a unit of a first height, the second stacked region includes a second stepped region, having a stepped structure, lowered in a unit of a second height, greater than the first height in the first direction, the third stacked region includes an upwardly stepped region and a downwardly stepped region, the upwardly stepped region of the third stacked region has a stepped structure raising in a unit of the second height in the first direction, and the downwardly stepped region of the third stacked region has a stepped structure lowered in a unit of the second height in the first direction.
Claims 2-6, 14-15 and 20-22 are allowed, because they depend from the allowed claim 1.  
Independent claim 23 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 23, a lower structure; a stacked structure disposed on the lower structure, and including gate patterns stacked in a vertical direction, perpendicular to an upper surface of the lower structure; and vertical channel structures disposed on the lower structure and having a side surface facing the gate patterns, wherein: the stacked structure includes an upwardly stepped region in which pad regions that are raised in a first direction are positioned, and a downwardly stepped region in which pad regions lowered in the first direction are positioned, the upwardly stepped region and the downwardly stepped region are sequentially arranged in the first direction, the upwardly stepped region includes a first upwardly stepped region and a second upwardly stepped region, positioned on different height levels and are sequentially arranged in a second direction, the downwardly stepped region includes a first downwardly stepped region and a second downwardly stepped region, positioned on different height levels and are sequentially arranged in the second direction, and the second direction is parallel to an upper surface of the lower structure and perpendicular to the first direction.
Claims 24-25 are allowed, because they depend from the allowed claim 23.  
Independent claim 30 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 30, a first gate group on a lower structure; and a second gate group on the first gate group, wherein: the first gate group includes first pad regions lowered in a first direction, parallel to an upper surface of the lower structure and that are raised in a second direction, parallel to an upper surface of the lower structure and perpendicular to the first direction, and the second gate group includes second pad regions that are sequentially raised in the first direction and are raised in the second direction.
Claims 32 and 40-43 are allowed, because they depend from the allowed claim 30.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895